United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1744
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                Earl Russell St. Claire, Jr., also known as Junior,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                    for the District of North Dakota - Fargo
                                 ____________

                         Submitted: September 24, 2014
                            Filed: October 6, 2014
                                 [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Earl St. Claire directly appeals after he pled guilty to an attempted-escape
charge pursuant to a written plea agreement containing an appeal waiver, and was
sentenced by the district court1 in accordance with the plea agreement. His counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
court committed procedural error and that St. Claire’s plea was not voluntary because
he did not voluntarily enter into the plea agreement. In addition, counsel seeks leave
to withdraw.

      After careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforcement of
appeal waivers); see also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(standard of review). We note that St. Claire’s own statements at his change-of-plea
hearing established that he entered into both the plea agreement and the appeal waiver
knowingly and voluntarily. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997) (defendant’s statements at plea hearing carry strong presumption of verity).
Further, having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, No. 13-3538, slip op. at 2-3 (8th Cir. Oct. 2, 2014) (unpublished)
(Colloton, J., concurring in part and dissenting in part).
                        ______________________________


      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-